                 Hearing Date and Time: September 17, 2020 at 10:00 a.m. (Eastern Time)
                 Objection Date and Time: September 10, 2020 at 4:00 p.m. (Eastern Time)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          )
                                          )
                                          )                Chapter 11
In re:                                    )
                                          )
RM Bakery LLC, et al. 1                   )                Case No. 20-11422-mg
                                          )                JOINTLY ADMINISTERED
                        Debtor            )
__________________________________________)


    NOTICE OF HEARING ON MOTION OF NATIONAL LABOR RELATIONS BOARD
        FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
                    PURSUANT TO 11 U.S.C. § 503(b)(1)(A)(ii)

       PLEASE TAKE NOTICE that a hearing on the annexed motion (the Motion) of the

National Labor Relations Board (the Board) for entry of an Order pursuant to 11 U.S.C.

§ 503(b)(1)(A)(ii) and Rule 9014 of the Federal Rules of Bankruptcy Procedure for the

allowance and payment of administrative expense will be held before the Honorable Martin

Glenn, United States Bankruptcy Judge, telephonically unless the judge orders otherwise, on

September 17, 2020 at 10:00 a.m. (Eastern Time) (the Hearing), or as soon thereafter as

counsel may be heard.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (the

Objections) to the Motion shall be in writing, shall conform to the Federal Rules of Bankruptcy

Procedure and the Local Rules, shall be filed with the Bankruptcy Court (a) by attorneys



1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: RM Bakery LLC (7954) and BKD Group LLC (0624).
practicing in the Bankruptcy Court, including attorneys admitted pro hac vice, electronically in

accordance with General Order M-399 (which can be found at www.nysb.uscourts.gov), and

(b) by all other parties in interest, on a CD-ROM, in text-searchable portable document format

(PDF) (with a hard copy delivered directly to Chambers), in accordance with the customary

practices of the Bankruptcy Court and General Order M-399, to the extent applicable, and shall

be served in accordance with the Order Implementing Certain Notice and Case Management

Procedures, entered on February 26, 2018 (ECF No. 35), so as to be filed and received no later

than September 10, 2020 at 4:00 p.m. (Eastern Time) (the Objection Deadline).

       PLEASE TAKE FURTHER NOTICE that any objecting parties are required to attend

the Hearing, and failure to appear may result in relief being granted to the Board.



       Dated: August 24, 2020 at Albany, New York


                                              /s/
                                              __________________________________________
                                              Caroline V. Wolkoff (admitted pro hac vice)
                                              National Labor Relations Board, Region 3
                                              Leo W. O’Brien Federal Building
                                              11A Clinton Avenue, Room 342
                                              Albany, NY 12207-2350
                                              Phone: (518) 431-4156
                                              E-mail: caroline.wolkoff@nlrb.gov
                  Hearing Date and Time: September 17, 2020 at 10:00 a.m. (Eastern Time)
                  Objection Date and Time: September 10, 2020 at 4:00 p.m. (Eastern Time)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          )
                                          )
                                          )                  Chapter 11
In re:                                    )
                                          )
RM Bakery LLC, et al. 1                   )                  Case No. 20-11422-mg
                                          )                  JOINTLY ADMINISTERED
                        Debtor            )
__________________________________________)


             MOTION OF NATIONAL LABOR RELATIONS BOARD FOR
           ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
                    PURSUANT TO 11 U.S.C. § 503(b)(1)(A)(ii)

       The National Labor Relations Board (the Board), through its counsel, submits this

Motion for Allowance and Payment of Administrative Expense (the Motion) pursuant to Section

503(b)(1)(A)(ii) of the Bankruptcy Code, 11 U.S.C. § 503(b)(1)(A)(ii), for the payment of post-

petition wages and other benefits awarded as backpay pursuant to an Order of the Board. In

support of this motion, the Board respectfully states as follows:

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

    2. Venue is proper pursuant to federal law as set forth in 28 U.S.C. §§ 1408 and 1409.

    3. The Board is the exclusive public agent chosen by Congress to enforce the National

Labor Relations Act (the NLRA), 29 U.S.C. §§ 151-169, and is “a [bankruptcy] creditor as

respects the back pay awards” it issues. Nathanson v. NLRB, 344 U.S. 25, 27 (1952). To wit,



1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: RM Bakery LLC (7954) and BKD Group LLC (0624).
the Board is the forum with exclusive authority to evaluate the Debtor’s potential unfair labor

practice liability and to determine the appropriate amount of backpay. Id.

   4. The undersigned, Paul J. Murphy, is the Regional Director of Region 3 of the Board and

the statutory agent of the claimant authorized under the NLRA to make this motion. Section 8 of

the NLRA, 29 U.S.C. § 158, makes certain employer and union conduct illegal as unfair labor

practices. Pursuant to Section 10(a) of the NLRA, 29 U.S.C. § 160(a), the Board is empowered

to prevent and remedy unfair labor practices, which are prosecuted by the Board’s General

Counsel and those under their supervision. The undersigned is thereby authorized by the Board

to submit this request for allowance and payment of administrative expenses on its behalf for

backpay and wages the Debtor owes to its employees under the NLRA based upon the facts

described below.

       5.      The debt in unfair labor practice Case 02-CA-235116 is evidenced by the Second

Circuit Court of Appeals Judgment and Mandate, dated December 27, 2019, enforcing the

Board’s Decision and Order, dated October 8, 2019, finding that the Debtor had committed

unfair labor practices within the meaning of Section 8(a)(1) of the NLRA, 29 U.S.C.

§§ 158(a)(1) and (5), by, inter alia¸ terminating or otherwise discriminating against its

employees because they engaged in protected concerted activities. The Second Circuit Court of

Appeals Judgment and Mandate and the Board’s Decision and Order discussing these findings

are attached as Exhibits 1 and 2, respectively. Among other things, they require the Debtor to

make the affected employees whole by way of reimbursements for any losses they incurred as a

result of the discrimination against them.




                                                 2
       6.      On August 24, 2020, the Board filed a proof of claim with this Court seeking

funds to satisfy the Debtor’s pre-petition liability, the amount of which was set forth in the proof

of claim.

       7.      Potential backpay liability arising after the filing of the Debtor’s bankruptcy

petition is an administrative expense. Under § 503(b)(1)(A)(ii) of the Bankruptcy Code, “wages

and benefits awarded pursuant to … a proceeding of the National Labor Relations Board as back

pay attributable to any period of time occurring after commencement of the case under this title”

is an administrative expense, regardless of “the time of the occurrence of unlawful conduct on

which such award is based” or “whether any services were rendered.” This Code section

encompasses the remedy sought by the Board because the administrative post-petition wages

requested herein are attributable to the period beginning on June 15, 2020, the filing date of the

Debtor’s petition. The Board is not seeking payment of the entire backpay remedy as an

administrative expense because portions of the backpay are sought in its proof of claim.

       8.      Consistent with the Supreme Court’s holding in Nathanson that “it is the Board ...

that has been entrusted by Congress with authority to determine what measures will remedy ...

unfair labor practices,” computation of the backpay remedy rests properly with the Board. 344

U.S. at 30. Indeed, the Nathanson Court held that “wise administration therefore demands that

the bankruptcy court accommodate itself to the administrative process and refer to the Board the

liquidation of the [backpay] claim.” Id.

       9.      The Board’s request for payment of administrative expenses herein is based on

the Board’s Order, dated May 9, 2018, which requires the Debtor to make the affected

employees whole by way of reimbursements for any losses they incurred because the Debtor

terminated or otherwise discriminated against them because they engaged in protected concerted



                                                 3
activities. This motion for administrative expenses covers the period of time from June 15, 2020

through August 12, 2020. The Debtor’s post-petition liability is currently estimated at

$29,682.40. This is a combined figure that includes wages, interest, excess tax liability, and the

carryover amount of backpay and interest from the period preceding Debtor’s petition over the

maximum amount that can receive wage claim priority. Exhibit 3 attached herein sets forth

calculations of Debtor’s administrative expenses.

       10.     The Board estimates that a total of five employees suffered post-petition lost

wages as a result of the Debtor’s unfair labor practices. The amounts set forth in Exhibit 3 were

calculated by the Board based on records provided by the Debtor.

       WHEREFORE, the Board respectfully submits this Motion for Allowance and Payment

of Administrative Expense and requests that, after notice and hearing, the Court issue an order

granting the Motion allowing the National Labor Relations Board an administrative expense

claim pursuant to 11 U.S.C. § 503(b)(1)(A)(ii) in the amount of $29,682.40.



Dated: August 24, 2020.


                                                     Respectfully submitted,


                                                     _/s/_________________________________
                                                     PAUL J. MURPHY
                                                     Regional Director
                                                     National Labor Relations Board, Region 3
                                                     Niagara Center Building
                                                     130 South Elmwood Avenue, Suite 630
                                                     Buffalo, NY 14202




                                                 4
